


109 HR 5956 IH: Fair Fund Improvement

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5956
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Baker (for
			 himself, Mr. Kanjorski,
			 Mr. Oxley,
			 Mr. Frank of Massachusetts, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To make all civil penalties collected by the Securities
		  and Exchange Commission in securities law enforcement actions available for the
		  benefit of victims of securities law violations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Fund Improvement
			 Act.
		2.Fair Fund
			 Improvements
			(a)AmendmentSubsection (a) of section 308 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(a)) is amended to read as
			 follows:
				
					(a)Civil Penalties
				To Be Used for the Relief of VictimsIf in any judicial or administrative action
				brought by the Commission under the securities laws (as such term is defined in
				section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)),
				the Commission obtains a civil penalty against any person for a violation of
				such laws, the amount of such civil penalty shall, on the motion or at the
				direction of the Commission, be added to and become part of a disgorgement fund
				or other fund established for the benefit of the victims of such
				violation.
					.
			(b)Conforming
			 Amendments
				(1)Section 308(b) of
			 such Act is amended—
					(A)by striking
			 for a disgorgement fund described in subsection (a) and
			 inserting for a disgorgement fund or other fund described in subsection
			 (a); and
					(B)by striking
			 in the disgorgement fund and inserting in such
			 fund.
					(2)Section 308 of
			 such Act is further amended by striking subsection (e).
				3.Authority to
			 contract with private counsel for legal services to collect delinquent
			 judgments and ordersSubsection (b) of section 4 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d(b)) is amended—
			(1)in
			 the subsection heading by striking and leasing authority and inserting
			 , leasing authority, and
			 contracting authority; and
			(2)by adding at the
			 end of such subsection the following new paragraph:
				
					(4)Contracting
				authority
						(A)In
				generalNotwithstanding any other provision of law, the
				Commission is authorized to enter into contracts to retain private legal
				counsel to furnish legal services, including representation in litigation,
				negotiation, compromise, and settlement, in the case of any claim of
				indebtedness resulting from any judgment or order (either by litigation or
				settlement) obtained by the Commission in any judicial action or administrative
				proceeding brought by or on behalf of the Commission. Private counsel retained
				under this paragraph may represent the Commission in such debt collection
				matters to the same extent as the Commission may represent itself.
						(B)Terms and
				conditions of contractEach such contract shall include such
				terms and conditions as the Commission considers necessary and appropriate, and
				shall include provisions specifying—
							(i)the amount of the
				fee to be paid to the private counsel under such contract or the method for
				calculating that fee;
							(ii)that the
				Commission retains the authority to represent itself, resolve a dispute,
				compromise a claim, end collection efforts, and refer a matter to other private
				counsel or to the Attorney General; and
							(iii)that the
				Commission may terminate either the contract or the private counsel’s
				representation of the Commission in particular cases for any reason, including
				for the convenience of the Commission.
							(C)Payment of
				feesNotwithstanding section 3302(b) of title 31, United States
				Code, a contract under this paragraph may provide that fees and costs incurred
				by private counsel under such contracts are payable from the amounts
				recovered.
						(D)Competition
				requirementsNothing in this paragraph shall relieve the
				Commission of the competition requirements set forth in title III of the
				Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et
				seq.).
						(E)CounterclaimsIn
				any action to recover indebtedness which is brought on behalf of the Commission
				by private counsel retained under this paragraph, no counterclaim may be
				asserted against the Commission unless the counterclaim is served directly on
				the Commission. Such service shall be made in accordance with the rules of
				procedure of the court in which the action is
				brought.
						.
			
